Citation Nr: 1004403	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to an effective date earlier than November 
3, 2003, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2004 and July 2007 
rating determination by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of entitlement to an increased rating for 
diabetes and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
filed in January 1998 and denied by the RO in a March 1998 
rating decision.  The denial was affirmed by the Board in 
May 2000 decision.

2.  A subsequent claim for service connection for PTSD was 
denied by the RO in February 2002 and not appealed.

3.  On November 3, 2003, the RO received the Veteran's 
informal claim to reopen his claim for entitlement to 
service connection for PTSD.  

4.  In July 2007, the RO granted service connection for 
PTSD.  It was held that there was new and material evidence, 
and that there was a basis for allowance of the claim.  An 
effective date of November 3, 2004 was assigned.  

5.  The Veteran disagreed with the effective date and in an 
August 2008 decision the RO assigned an earlier effective 
date of November 3, 2003, the date of the Veteran's reopened 
claim.


CONCLUSIONS OF LAW

1.  The May 2000 Board denial of service connection for PTSD 
is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1105 (2009).

2.  The rating decision in February 2002 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  The criteria for an effective date earlier than November 
3, 2003, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400(q)(ii) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations Earlier Effective Dates 

Board decisions are final when issued unless the Board's 
Chairman has ordered reconsideration of the decision, the 
claimant files an appeal to the U.S. Court of Appeals for 
Veterans Claims (Court), or another exception to finality 
applies such as the decision was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  For 
disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2009).

This case, however, is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for PTSD on the basis of new and 
material evidence received after a prior final denial, the 
effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2009).  Service connection was 
ultimately granted based on the Veteran's specific request 
to reopen his claim received on November 3, 2003.  

Upon careful review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is 
against an effective date earlier than November 3, 2003.  
The reasons follow.


Factual Background and Analysis

The Veteran's original claim for service connection for PTSD 
was denied by the RO in 1998.  The denial was upheld by the 
Board in May 2000.  The Veteran has not asserted, that there 
was clear and unmistakable error in the Board's May 2000 
decision.  As such, the Board's May 2000 claim is final.  

The Veteran filed to reopen his claim for PTSD on April 27, 
2001.  The claim was denied by the RO in a February 2002 
rating decision; the Veteran was notified of the denial the 
following month along with his appellate rights.  There was 
no further response from the Veteran indicating an intent to 
continue the appeal.

The Veteran filed his most recent claim to reopen on 
November 3, 2003.  In July 2007, the RO granted service 
connection for PTSD, concluding that new and material 
evidence had been submitted and that there was a basis for 
allowance.  A 50 percent evaluation was assigned, effective 
November 3, 2004.  The Veteran disagreed with the effective 
date and in August 2008, the RO assigned an earlier 
effective date of November 3, 2003, the date of the 
Veteran's reopened claim.  

The Veteran now contends that that the effective date for 
service connection for PTSD should date back to 1998, when 
he filed his original claim for service connection.  He 
noted that he was sent for a VA examination in 2000 during 
which time he was diagnosed with PTSD.  He asserts that he 
has had an active appeal on this issue and thus should 
receive compensation from that point.  

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that because the 
February 2002 denial is a final decision, the claim upon 
which the decision is based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  Since the currently assigned effective 
date of November 3, 2003, represents the date the RO 
received notice of the Veteran's most recent intent to 
reopen his PTSD claim, following the prior final denial of 
that claim, there simply is no legal authority to assign an 
earlier effective date, (as indicated above, the effective 
date of a reopened claim is the date of the claim or the 
date entitlement arose, whichever is later).  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009).  

With all due respect for the Veteran's belief in the 
validity of his claim, the Board is constrained by the law 
and regulations described above governing the establishment 
of effective dates for the award of compensation.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2009).

As the preponderance of the evidence weighs against the 
claim, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate 
the claim was satisfied by a letter sent to the Veteran in 
December 2003.  The Veteran also received a letter dated in 
March 2006 regarding effective dates.  Notwithstanding the 
belated notice regarding effective dates, the Board 
determines that the Veteran was not prejudiced in this 
regard as his claim was readjudicated in the June 2006 
Supplemental Statement of the Case. 

In any event, if any deficiency is present, the Court has 
held that a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].  The Board therefore finds that VA's duties 
to notify and assist contained in the VCAA are not 
applicable to this claim.


ORDER

An effective date prior to November 3, 2003, for the grant 
of service connection for PTSD is denied.


REMAND

The Veteran is seeking a higher rating for his service-
connected diabetes mellitus.  The Board has determined that 
additional development is required for the reasons discussed 
below.

A recent VA examination in July 2008 shows the Veteran's 
diabetes mellitus necessitates the use of daily use of 
insulin and requires him to follow a restricted or special 
diet.  This supports the current 20 percent rating.  
However, for a higher rating of 40 percent, the foregoing 
criteria must be shown, plus there would have to be 
"regulation of activities" (avoidance of strenuous 
occupational and recreational activities) due to diabetes; 
but this additional requirement is not shown.  In fact, the 
2008 VA examiner noted, explicitly, that the Veteran was not 
restricted in his ability to perform strenuous activity.  

However at his most recent VA examination in January 2009, 
the Veteran indicated that he avoided progressive activity 
to prevent a "sudden drop in sugar", but the examiner did 
not make a specific determination that regulation of 
activities was medically required because of diabetes.  
Rather in summarizing all effects on occupational and daily 
activities, he indicated only that the Veteran appeared 
moderately affected by his condition.  In the September 2009 
Informal Hearing Presentation, the Veteran's representative 
challenged the adequacy of the 2009 examination, on the 
basis that the VA examiner failed to show specifics, 
particularly whether or not the Veteran was restricted by 
diet or activities because of his diabetes.  

Thus to ensure that the record reflects the current severity 
of the Veteran's condition, the Board finds that a more 
contemporaneous examination is needed.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the Veteran's claims file and 
past clinical history, with particular attention to the 
severity of present symptomatology, as well as any 
significant pertinent interval medical history since the VA 
examination in 2009.  This should include clarification as 
to whether regulation of the Veteran's activities is 
medically required because of diabetes.  

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.

Because the Veteran's claim for TDIU is inextricably 
intertwined with the pending increased rating claim for 
diabetes mellitus, it is appropriate to defer consideration 
of this claim until the development requested is complete.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  Accordingly, a 
decision on the TDIU issue is deferred pending completion of 
the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
her increased rating and TDIU claims, 
such as providing him with updated 
notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected 
diabetes.  After he has signed the 
appropriate releases, those records 
which are not already in the claims 
folder should be obtained. All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the Veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  He is to be 
notified of unsuccessful efforts in this 
regard, in order that he be provided the 
opportunity to obtain and submit those 
records. 

3.  The RO should forward the Veteran's 
claims folder to an appropriate medical 
professional for a more detailed and 
responsive opinion regarding the 
severity of the Veteran's diabetes.  The 
claims folder must be reviewed by the 
medical professional and he or she 
should specifically note that the file 
has been reviewed.  

The medical professional should 
specifically describe the restrictions 
on diet as well as the regulation of the 
Veteran's activities due to diabetes, if 
any.  

The complete rationale underlying any 
conclusions drawn or opinions expressed 
must be given.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.  Moreover, if it is 
determined that another objective 
examination is required in order to 
fully respond to this inquiry, then one 
may be scheduled and all necessary tests 
conducted.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating and 
TDIU claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case 
(SSOC) was issued.  Make a determination 
as to whether the Veteran meets the 
rating criteria for TDIU set forth in 
38 C.F.R. §§ 4.15, 4.16, and whether he 
is precluded, solely by service-
connected disabilities, from following a 
substantially gainful occupation.  

5.  If the benefits sought on appeal 
remain denied, furnish the Veteran and 
his representative an appropriate SSOC 
containing notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


